Learned, P. J.:
This appeal brings before us tbe judgment-roll including tbe referee’s report. But no case is made, and we have not tbe evidence before us. In Kellogg v. Thompson (66 N. Y., 88) it was said, that in such a case, tbe court must assume that the facts proved were sufficient to sustain tbe findings and also any additional findings necessary to sustain tbe conclusion of law not in conflict with the affirmative facts found. In Carman v. Pultz (21 N. Y., 551) it is said tbe referee’s reports are. not construed with tbe strictness which was applied at common law to special verdicts. Tbe court will presume nothing in favor of tbe party alleging tbe error ; but, if compelled, through tbe imperfection of tbe statement of facts to resort to presumption at all, will adopt such only as will sustain the judgment.
This doctrine is more fully stated in Murray v. Marshall (94 N. Y., 617). When tbe .evidence in a case is not brought’ before us on the record, and it does not affirmatively appear that no evidence was given wbicb would support tbe legal conclusion made by tbe court below, we are bound to presume in support of tbe judgment that such evidence was given. Tbe referee has *414found that the assignments of O. K. Wood & Co., and of Orville K. Wood and of Yictor A. Wood, individually, were fraudulent and void on account of the illegal preference stated in his report. At the time when the notes of O. .K. Wood & Co., were given to the wife of Y. A. Wood and to the wife and children of O. K. Wood, if the firm of O. K. Wood & Co. had been insolvent, then the preference of these notes would have been fraudulent, as the referee found it to be. So, too, if at that time O. K. Wood and Y. A. Wood had been themselves severally insolvent, they would have had no right to give to their respective relatives the alleged indebtedness to themselves of the firm of O. K. Wood & Co. These facts would not have been in conflict with the affirmative facts found, but fully consistent therewith. As is said in the cases above cited, the appellate court should, if necessary, presume, in support of the judgment, that such evidence as is suggested and which would support the legal conclusion was in fact given. For it is the duty of the appellant to show that the referee erred. And the omission of the referee to find all the facts needed to support his conclusion of law is not necessarily error. If the appellants claim that the evidence in this case does not show that the assignments are void for fraudulent preferences they should show what the evidence was. Aside from this, however, we think the conclusion of the referee was right.
The case of Cole v. Reynolds (18 N. Y., 74) held that one firm might sue another, although a certain person was a member of each. It may be doubted whether that decision would permit one member or two members of a firm to recover a claim against the firm without an accounting. If O. K. Wood & Co. did owe Orville K. and Yictor A. either jointly or severally, the firm may have owed Albert G. H. Wood more; and it would not be just that either one partner or two partners should thus get a preference over the third without having an accounting. But however that may be, the notes which were given were merely evidences of the alleged debt which the partnership owed to two of its members. Making these notes payable to the wives and children of these partners did not change the character of the debt. The payees were not bona, fide purchasers for value without notice. Assume that the notes operated to transfer the claim to the payees, still the *415nature of the claim remained the same, viz., money owing by a partnership to one of its members. It was like the money put into the partnership by each. It was so much standing to the credit of those members of the firm. It was subject to an adjustment by accounting between the partners, and it was, first of all, subject to the payment of the debts of the firm —• debts which Yictor A. and Orville 3L owed as members thereof. Suppose that Orville K. and Yictor A. had made a transfer to their respective wives of their respective interests or capital in the firm. Could the firm, on becoming insolvent, prefer these wives to the extent of the interests of Orville K. or Yictor A. when they made such transfer ? We think clearly not. The present transaction is substantially the same.
We think, therefore, that for both tne reasons given the judgment should be affirmed, with costs.
LaNdoN, J.:
When O. K. Wood & Co., consisting of three members, gave theiT- notes at the request of two members, to members of their families, in consideration of the indebtedness of the firm to each of the two members, we may assume an account stated and that as between the firm and the two members the transaction was valid. We may assume the firm was then solvent. No property by this transaction was withdrawn from the firm. The notes are not paid. After a time the firm becomes insolvent and makes an assignment. Its duty is to assign its firm property to pay its firm creditors, other than its own members. But it gives preference to these notes, and thus proposes to withdraw from the firm property enough of it to pay these notes. Thus the holders of these notes who obtained them by gift from the members of the firm propose to take firm property, at the expense of firm creditors, sufficient to make these gifts good. They were not gifts of property, but gifts of promises, and they should be rated at their legal value as gifts of promises. The present holders say to the other creditors of the firm, your valid claims against the firm must, in law and equity, wait for such scanty dividend as may or may not be declared from the firm assets after'the firm’s promises to pay two of its own members shall have .first been fully paid to us, although these promises cost us nothing. *416Tbe case is the same as if the two members of the firm still held the notes. The holders of the notes stand in their shoes. And as the law would not permit the firm, at the expense of its creditors to prefer two of its own members, it will not permit the ureference to those who stand in their shoes.
The judgment should be affirmed.